United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 19, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                           No. 05-41633
                         Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

TOMMY JAMES LEE HORNE,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 1:03-CR-81
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Tommy James Lee Horne appeals from his resentencing as an

armed career criminal following his conviction of being a

convicted felon in possession of a firearm and possessing a

weapon made from a modified shotgun.    Horne’s sentence was

enhanced based on his status as an armed career criminal.        We

previously remanded Horne’s case for reconsideration in light of

United States v. Booker, 543 U.S. 220 (2005), and Shepard v.

United States, 544 U.S. 13 (2005).     United States v. Horne, 141

F. App’x 247 (5th Cir. 2005).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-41633
                                  -2-

     Horne first contends that the district court erred by using

two Michigan convictions for enhancement because his civil rights

had been restored by operation of state law.     That issue was

beyond the scope of our remand, and the district court lacked

discretion to consider it.     See United States v. McCrimmon, 443

F.3d 454, 462 (5th Cir.), cert. denied, 126 S. Ct. 1931 (2006).

     Horne next contends that Booker and Shepard required the

district court to present the evidence of his prior convictions

to a jury and for the jury to find those prior convictions beyond

a reasonable doubt.     We have rejected an identical contention.

United States v. Brown, 437 F.3d 450, 451 n.1 (5th Cir.), cert.

denied, 126 S. Ct. 2310 (2006).

     Horne finally contends that he received inadequate notice of

the Government’s intention to use his prior convictions for

enhancement.     We decided that issue on Horne’s first appeal.

United States v. Horne, 117 F. App’x 327, 328 (5th Cir. 2004).1

Our previous determination constitutes the law of the case, and

the issue was not subject to reexamination by the district court.

See United States v. Lee, 358 F.3d 315, 320 (5th Cir. 2004).

     AFFIRMED.




     1
       On remand from the Supreme Court, we seemed to suggest
that in the first appeal we held the notice argument foreclosed
by Apprendi and Stone. Our first opinion shows, however, that we
squarely addressed and rejected the notice argument.